Name: Commission Regulation (EEC) No 3947/86, of 22 December 1986, modifing Regulation (EEC) No 3582/86 concerning the stopping of fishing for herring by vessels flying the flag of Ireland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 365/38 Official Journal of the European Communities 24. 12. 86 COMMISSION REGULATION (EEC) No 3947/86 of 22 December 1986 modifing Regulation (EEC) No 3582/86 concerning the stopping of fishing for herring by vessels flying the flag of Ireland appropriate to modify Commission Regulation (EEC) No 3582/86, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 Of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as last amended by Regulation (EEC) No 3723/85 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 3721 /85 of 20 December 1985, fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1986 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 3221 /86 (4), provides for herring quotas for 1986 ; Whereas, on the basis of information communicated to the Commission, it prohibited, by Regulation (EEC) No 3582/86 (*), catches of herring in the waters of ICES areas V b (EC-zone), VI and VII b and c by vessels flying the flag of Ireland or registered in Ireland ; whereas France transferred to Ireland on 9 December 1986 500 tonnes of herring in the waters of ICES areas V b (EC-zone), VI a North and VI b ; whereas fishing for herring in the waters of ICES areas V b (EC-zone), VI a North and VI b by vessels flying the flag of Ireland or registered in Ireland should therefore be authorized and that fishing in the other areas should remain forbidden : that it is therefore HAS ADOPTED THIS REGULATION : Article 1 The text of Article 1 of Regulation (EEC) No 3582/86 shall be replaced by the following : 'Catches of herring in the waters of ICES divisions VI a South, VII b and c by vessels flying the flag of Ireland or registered in Ireland are deemed to have exhausted the quota allocated to Ireland for 1986. Fishing for herring in the waters of ICES divisions VI a South, VII b and c by vessels flying the flag of Ireland or registered in Ireland is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovemen ­ tioned vessels after the date of application of this Regulation .' Article 2 This Regulation shall enter into force the day of its publi ­ cation in the Official Journal of the European Commu ­ nities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1986. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (&gt;) OJ No L 220, 29 . 7 . 1982, p . 1 . (2) OJ No L 361 , 31 . 12. 1985, p . 42. (3) OJ No L 361 , 31 . 12. 1985, p . 5 . ( «) OJ No L 300, 24. 10 . 1986, p . 2 . 0 OJ No L 332, 26 . 11 . 1986, p . 5 .